Appeal from an order of the Supreme Court, Albany County Special Term removing an action from the City Court of Albany to the Supreme Court, Albany County. The removal was directed pursuant to section 110-a of the Civil Practice Act which provides for the removal of a pending action. Appellant, the defendant herein, argues that the action was not pending within the meaning of the Civil Practice Act and under the Rules of Practice of the City Court of Albany (rule 2 C) because more than *985two years had elapsed after the ease had been placed on the Reserve Calendar of the City Court. The Special Term pointed out that the ease had never been dismissed on the merits, and held that it was still pending even though it was not on the City Court Calendar. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.